Case 8:14-cv-00001-JVS-ADS Document 164-3 Filed 02/26/19 Page 1 of 3 Page ID
                                 #:3937



  1   Ben J. Meiselas (SBN 277412)
      meiselas@geragos.com
  2   GERAGOS & GERAGOS
      644 South Figueroa Street
  3   Los Angeles, CA 90017-3411
      Phone: (213) 625-3900
  4   Fax: (213) 625-1600
  5   Brian J. Wanca                         Matthew E. Stubbs
      bwanca@andersonwanca.com               mstubbs@mrjlaw.com
  6   Ross M. Good                           MONTGOMERY, RENNIE & JONSON
      rgood@andersonwanca.com                36 East Seventh Street, Suite 2100
  7   Glenn Hara                             Cincinnati, Ohio 45202
      ghara@andersonwanca.com                Phone: (513) 241-4722
  8   ANDERSON + WANCA                       Fax: (513) 241-8775
      3701 Algonquin Road, Suite 500
  9   Rolling Meadows, IL 60008
      Phone: (847) 368-1500
 10   Fax: (847) 368-1501
 11   Attorneys for Plaintiff
      PHYSICIANS HEALTHSOURCE, INC. and the Proposed Class
 12
 13
 14
                     IN THE UNITED STATES DISTRICT COURT
 15
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 16
 17
      PHYSICIANS HEALTHSOURCE,           )   Case No. 8:14-cv-00001 JVS (ANx)
 18   INC.,                              )
                                         )   Judge James V. Selna
 19               Plaintiff,             )   Mag. Judge Autumn D. Spaeth
                                         )
 20         v.                           )   DECLARATION OF RAHDA
                                         )   GEISMANN IN SUPPORT OF
 21   MASIMO CORPORATION, et al.         )
                                         )   PLAINTIFF’S MOTION FOR
 22               Defendants.            )   LEAVE TO FILE SECOND
                                         )   AMENDED COMPLAINT TO ADD
 23                                      )   ADDITIONAL PARTY PLAINTIFF
 24                                      )
                                         )   HEARING:
 25
                                             Date: March 11, 2019
 26                                          Time: 1:30 p.m.
                                             Ctrm: 10C
 27
 28
Case 8:14-cv-00001-JVS-ADS Document 164-3 Filed 02/26/19 Page 2 of 3 Page ID
                                 #:3938



  1   I, Rahda Geismann, declare as follows:
  2         1.     I am over 21 years of age and competent to make this declaration.
  3         2.     I have personal knowledge of the facts and matters alleged herein
  4   and can competently testify to same.
  5         3.     I understand that this class action seeks relief under the Telephone
  6   Consumer Protection Act of 1991, 47 U.S.C. § 227, et seq. (“TCPA”) on behalf
  7   of Gorss Motels, Inc. and a class of persons who received advertising faxes
  8   from Defendants.
  9         4.     I understand that the TCPA authorizes injunctive relief and
 10   recovery of $500 per violation, and that amount can be trebled if the Court

 11   determines that the violations were willful or knowing.

 12         5.     My intention in this case is to act on behalf of the Class and obtain

 13   recovery on behalf of the Class.

 14         6.     On November 28, 2018, I signed a retainer agreement with my

 15   counsel in this matter.
            7.     I received the unsolicited fax advertisement attached to the Second
 16
      Amended Complaint on my fax machine.
 17
            8.     I understand that I have a duty to protect the interests of the other
 18
      class members.
 19
            9.     I am not aware of any conflicts of interest between myself and the
 20
      other class members.
 21
            10.    At no time have I been offered money in exchange for my claims
 22
      against Defendants. I have not and will not consider any individual settlements
 23
      in this matter as I seek to be a class representative in this matter.
 24
            11.    On or about February 20, 2019, I was made aware that Defendants,
 25
      without my authorization, wired $5,000 to one of the law firms representing me
 26
      to attempt to moot my claims in this matter. I do not accept this $5,000 as I seek
 27
      to be a class representative in this matter.
 28
                                               -1-
Case 8:14-cv-00001-JVS-ADS Document 164-3 Filed 02/26/19 Page 3 of 3 Page ID
                                 #:3939
